DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
This communication is a Final Office Action in response to the Amendments and Remarks filed on the 16th day of February, 2021. Currently claims 1-8, 10-11 and 13 are pending. Claims 4, 9, and 12 have been cancelled. No claims are allowed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, 10-11 and 13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical 
In the instant case, claim 1-8, 10-11 and 13 is directed to a system and method. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2A). Although claims 1 and 13 are directed to different statutory categories, the language and scope are substantially similar. Claims 1 and 13 are substantially similar and therefore, claim 13 is rejected for the same reasons and rationales explained below.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically legal or commercial interactions (see at least 84 Fed. Reg. (4) at 52).
Examiner notes that claims 1 and 13 is directed to mathematical concepts, mathematical relationships, mathematical formulas or equations, and mathematical calculations which is similar to the abstract idea identified in the 2019 PEG grouping “a” in that the claims are directed to certain mathematical concepts, formulas, equations and calculations. Examiner notes that the claims are directed to various mathematical equations to determine the value of an invention based off selected data sets. The claims are directed to a series of mathematical calculations based on selected information. The limitations above closely follow the steps of the claims involving mathematical concepts set forth in the group “a” of the 2019 PEG. Therefore, the claims recite a mathematical concepts.
Alternatively, Examiner notes that claims 1 and 13 is directed to an intellectual property valuation system that uses stored information to value intellectual property or inventions which 
The limitations directed to “a Delivery Sustainability Weight Module (DSWM) configured to generate a Delivery Sustainability Weight Matrix (DSW) for weighted sustainable capability measurements by assessing at least one of a weighted longevity and a core sustenance of the one or more inventions measured against at least one of a lag and a lead capability attribute, wherein for generating the DSW, a weighted value is assigned to a sustainability- capability cell corresponding to a plurality of core sustainable characteristics based on the at least one of the lag and the lead capability attribute, wherein weight distribution in the DSW is proportional to long time sustenance of an invention and a higher weighted distribution is assigned to the longevity sustainable characteristic with the lag capability measure”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., module). That is, other than reciting that the information is assessed by the module, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim encompasses the user manually entering selected attributes, values and weights which amounts to data analysis, evaluation and observations recited at a high level of generality such that they could practically be performed in the human mind. The mere nominal recitation of generic computer processors and modules does not take the claim out of the mental process grouping.
The limitations directed to “a Dimension Maturity Rule Module (DMRM) configured to generate a Dimension Maturity Rule Matrix (DMR) by determining an aggregate maturity score for each cell of the DSW for allocating the aggregate maturity scores for each cell in the DSW, wherein the DMR is configured to ascertain a maturity level of each time sustainable characteristics of the invention with respect to predefined manifold techno-legal-economic dimensions revealing influence and mutual interplay between the core sustainable characteristics, wherein the aggregate maturity score is derived by at least one dimension of the DMR, wherein the aggregate maturity score for each cell of the DSW are in a hierarchical order of maturity”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., module). That is, other than reciting that the information is determined by a generically claimed module, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim encompasses a user aggregating the scores of metrics applied to the invention data which amounts to data analysis, evaluation and observations 
The limitations directed to “a Capability Sustainability Scoring Module (CSSM) configured to generate a Capability Sustainability Scoring Matrix (CSS) by determining a cell for each cell of the CSS by multiplying the aggregate maturity score of each of the DMR with a weight-factor of a corresponding sustainability-capability cell for the invention, and compute an Invention Score (IS) by adding the cell score of all the cells for the CSS for the invention by a sustainable maturity market model (SMMM), wherein the SMMM determines existence of sustainable characteristics for a measurement capabilities, wherein the existence is Boolean in nature, and further the SMMM runs through each dimension of DMR to determine a level of maturity of each dimension”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., module). That is, other than reciting that the information is determined by a generically claimed module, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim encompasses a user multiplying the scores of metrics applied to the invention data which amounts to data analysis, evaluation and observations recited at a high level of generality such that they could practically be performed in the human mind. The mere nominal recitation of generic computer processors and modules does not take claim out of the mental process grouping. 
The limitations directed to “Market Oriented Clustering Module (MCM) configured to determine and position the one or more inventions against an associated pre-defined or user-defined prime market (MKT), at a given time, for one or more user defined geographical locations or jurisdictions with a pre-defined or user-specified currency of evaluation (CRN), and determine Valuation per Unit Score (VUS) based on the MKT and CRN and rationalization of the one or more inventions is retrieved by evaluating the one or more inventions for predicted life cycle revealing field of improvements”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., module). That is, other than reciting that the information is determined by a generically claimed module, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim encompasses a user determining the scores of metrics applied to the invention data which amounts to data analysis, evaluation and observations recited at a high level of generality such that they could practically be performed in the human mind. The mere nominal recitation of generic computer modules does not take claim out of the mental process grouping. 
The limitations directed to “an Invention Valuation Module (IVM)…,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., module). That is, other than reciting that the information is determined by a generically claimed module, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim encompasses a user determining a base valuation using mathematical equations and based off the information related to the invention data which amounts to data analysis, evaluation and observations recited at a high level of generality such that they could practically be performed in the human mind. The mere nominal recitation of generic computer modules does not take claim out of the mental process grouping. 
a Portfolio Valuation Module (PVM) configured to align a portfolio to the enterprise’s core business capability and map as a function of a location, a time, a depth, and a width of a business”, as drafted, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., module). That is, other than reciting that the information is determined by a generically claimed module, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim encompasses a user aligning the portfolio to their own specific business goals based off a valuation of the portfolio which amounts to a data analysis, evaluation, and observations recited at a high level of generality such that they could practically be performed in the human mind. The mere nominal recitation of generic computer components such as modules to assist in the decision making does not take the claims out of the mental process grouping.
The limitations directed to “a program data module comprising a transaction database storing transaction data corresponding to a plurality of transactions related to the one or more inventions or intellectual property assets, wherein the program data module includes data related to a prime market with a time-wise classification and a geography-wise classification”, as drafted, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., module). That is, other than reciting that the information is determined by a generically claimed module, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim encompasses
The limitations directed to “a display module, coupled with the invention valuation module, configured to display the generated one or more types of valuation scores corresponding to the one or more inventions in a graphical form, wherein the display module comprises: a Radar Profile Display Module (RPDM) configured to generate one or more radar profiles for at least one of the sustainable capability measurements and longevity sustainable capability measurements corresponding to one or more inventions at a given time t, projected for a given user-defined geography, and positioned against a user-specified market, wherein the one or more radar profiles display the core sustainable-capability measurements data with different mode of presentation comprising color code, joining line, symbol size, and symbol shape on one single display for comparing features and the one or more types of valuation scores of one or more inventions graphically, and the core sustenance of the invention measured against an agile characteristic, an efficient characteristic, and an adaptable characteristic are mapped with an inventive step, an industrial applicability, and an anticipation of the invention is displayed as connected points in the radar profile measured against their capabilities in process, technology, and infrastructure, wherein the maturity score of each of the capabilities measured against sustenance characteristics for manifold dimensions is determined and multiplied with the weight factor to generate a cell score, and discrete score points are connected by lines in the radar profile for projecting an overall covered area by the invention with respect to a total area of coverage and each line does not carry linkage between two score points, wherein the manifold dimension is intricately linked to whether competency and end-to-end traceability is created and matured within the enterprise towards speedy implementation of patented technology and the patented technology cohesively exploits the established global market of the enterprise with lower probability of litigation risk in a technology domain, wherein the RPDM displays IS as a function of time 't' for user-specified years that aids in visualizing decay or enhancement of sustainability-capability characteristics of the invention with time; provides a combination of holistic and discrete visualizations of sustainability-capability assessment for the invention, thereby projecting immediate risks, benefits, opportunities, mutual interplay between sustainability-capability dimensions; and assists in rationalizing the invention revealing areas and scope of improvements throughout a user-specified time period or throughout the life cycle of the invention wherein with increase in the IS with higher sustainability-capability characteristics, the decay in the invention valuation (IV (t)) is slower and such visualization is a primary indicator for lifetime determination based on relative decay at a point with respect to other inventions matured with sustainable capabilities”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., module) such as a display module. Appending generic computer structure to the judicial exception does not amount to enough to take the claim out of being directed to an abstract idea.  The mere nominal recitation of generic computer interfaces and displays does not take the claim out of the mental process grouping.
Therefore, the claims are directed to an abstract idea. 
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, (App. Spec. Page 2), the “system and method for evaluating, scoring and rationalizing an inventions”. Accordingly, the Examiner submits claims 1 and 13 recite an abstract idea based on the language identified in claims 1 and 13, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical 
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified mathematical equations and mental processes. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “system” or “memory coupled to the processor” recited at a high level of generality. The specification defines the structure required off the system as:
The computing systems that can implement the described method include, but are not restricted to, mainframe computers, workstations, personal computers, desktop computers, minicomputers, servers, multiprocessor systems, laptops, mobile computing devices, and the like.   
One embodiment of the subject matter is realized as a product being used in a computing environment. The software programs for such a product may comprise routines and subroutines/source codes written in a computer language to perform invention(s) valuation, scoring and rationalization, described as an embodiment of the present subject matter. Such a product can be contained on a variety of computer-readable or computer-rewritable media, wherein such media may include, but are not restricted to CD-ROM, DVD-ROM, floppy disks, hard disk drive, diskette drive, or other form of storage media, on which alterable/upgradable information can be stored. 
Fig. 1 depicts an exemplary computing environment (100) for an automated Invention Valuation and Scoring System (IVSS), according to one of the embodiments of the present subject matter. In the said embodiment, the computing environment (100) may comprise of one or more user devices 102-1, 102-2 ...102-N, collectively referred to as the user devices (102), communicating with an Invention Valuation and Scoring System (106) over a network (104). The Invention Valuation and Scoring System (106) and the user device (102) may be implemented as any of a variety of computing devices, including but not limited to, a desktop personal computer (PC), a notebook or portable computer, a tablet 
(App. Spec. Page 15-16). Accordingly, the claimed computer structure read in light of the specification can be any device and includes any wide range of possible devices comprising a number of components that are “well-known” and include an indiscriminate “computer” (e.g., processor, memory, server, network, modules, etc.). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing element is only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “system”. 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing element recited in claims 1 and 13 are the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic device (computing system/platform). Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1 and 13 do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.

The dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself. 
For example, Claim 2 is directed to modules that are described in the specification as containing data (Specification Page 18), as well as being directed to various data labels for the modules which does not provide for significantly more. 
Claims 3 and 5-7 are directed to further embellishment of the data used by the system when applying the mathematical equations which is a central theme of the abstract idea which does not render the claims patentable subject matter. 
Claims 4 and 10 are directed to further embellishment of the data definitions of aspects of the mathematical equations which is a central theme of the abstract idea defined above. The claims are directed to data analysis such as applying a weight, aggregating information for a specific time data point, and other analytic features of the system which are further embellishment of the analysis of data using the define mathematical equations identified in the abstract idea. 
Claim 8 is directed to claims that fall right in line with the analysis of the abstract idea addressed above. The claim limitations are directed to specific formulas used in the base valuation and the time projection valuation which amounts to a further embellishment of the data analysis.
Claim 11 is directed to the display module for visualizations of various data sets used to analyze the inventions and generate assessment reports which amounts to further embellishments of displaying the results of data analysis which amounts to data transmission 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).

Response to Arguments
Examiner notes that the current Office Action and Response to Arguments is responding to the arguments/remarks dated the 23rd day of September, 2020.
Applicant’s arguments directed to the rejection of claims 1-13 under 35 U.S.C. 101 have been considered but found unpersuasive.
Applicant argues the claimed invention is directed to a practical application (see pages 12-15)
Applicant submits that the claimed invention amounts to a practical application is found in the functionality of the a database to display the radar profiles with different mode of presentation such as color code, joining line, symbol size, and shape” and “that the functionality of the computer component (display module) is improved” and that the claimed invention should be determined as representing significantly more than the judicial exception. 
Examiner respectfully disagrees. Examiner respectfully disagrees that the submitted arguments amount to a practical application. Examiner notes that the invention does not beyond generally linking the defined abstract ideas to generic computer structure for implementation to amount to a practical application defined in the 2019 PEG and therefore does not amount to a practical application. 
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified mathematical equations and mental processes. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “system”, “modules”, “databases” or “memory 
Examiner notes that the submitted arguments fails to show how the method and system is using the computer structure outside their normal operation. Nothing is presented as to an improvement of the technology being used. The computers to being programmed to implement the mathematical formulas to generate a valuation for display on generically claim computers. The alleged improvements are associated to an alleged improvement to the abstract idea of managing and making decisions related to IP portfolios and does not show how this invention amounts to nothing more than appending computer structure to the portfolio management and instructing the user to implement the abstract idea on the generically claimed computer structure. The invention amounts to providing assistance in making a decision related to IP portfolios through the use of generically claimed modules and having the results of the analysis displayed on a generically claimed display module. Displaying items in different colors and shapes is not an improvement to the display module or displaying information. Rudimentary education uses the same principles to teach children the difference between object, shapes and colors. Nothing is presented as to an improvement of the technology being used. The computers to being programmed to implement the mathematical formulas to generate a valuation for display on generically claim computers. Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing element is only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “system”. 
Alice, 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)), is not enough to integrate the exception into a practical application. Further, it is not relevant that a human may perform a task differently from a computer. It is necessarily true that a human might apply an abstract idea in a different manner from a computer. What matters is the application, “stating an abstract idea while adding the words ‘apply it with a computer’” will not render an abstract idea non-abstract. Tranxition v. Lenovo, Nos. 2015-1907, -1941, -1958 (Fed. Cir. Nov. 16, 2016), slip op. at 7-8.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing element recited in claims 1 and 13 are the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic device (computing system/platform). Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). 
Applicant argues that the claimed invention recites additional elements that amount to significantly more than the judicial exception (see pages 16-17)
Applicant submits that the claimed invention amounts to significantly more than the judicial exception by alleging the improvement is found in the functionality of the a database to  and that the claimed invention should be determined as representing significantly more than the judicial exception. 
Examiner respectfully disagrees. Examiner notes that nothing is presented and shown as to what amounts to the improvement to the database or a display module. Examiner notes that applicant is merely appending generic computer elements to the judicial exception of invention valuations and this does not amount to significantly more. Examiner notes that the submitted arguments fails to show how the method and system is using the computer structure outside their normal operation. Displaying items in different colors and shapes is not an improvement to the display module or displaying information. Rudimentary education uses the same principles to teach children the difference between object, shapes and colors. Nothing is presented as to an improvement of the technology being used. The computers to being programmed to implement the mathematical formulas to generate a valuation for display on generically claim computers. Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim and instructing the user to implement the abstract idea of managing and evaluating portfolios using the generic computer elements. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “system” or “modules”. While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1 and 13 do not contain any additional elements that individually or as an ordered Symantec. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “processors” and “modules”. Therefore, the claims additional elements do not amount to significantly more than the judicial exception.
Examiner notes that Applicant argues that the claimed invention “achieves significantly more with the display modules (hardware) providing a radar profile”. 
Examiner respectfully disagrees with Applicant’s assertions directed toward Electric Power Group and submits that while the claimed invention includes displaying an interface with information, such improvements in computer capabilities to bring the claimed invention from being directed to an abstract idea have not been presented in the claimed invention. Examiner notes that the claimed invention is like Electric Power Group (where the Court determined that receiving information, analyzing the information and subsequently displaying the results of the analysis amounts to an abstract idea) and Example 37 Claim 3 where the Revised Guidance reference claim limitations that are directed to a determination and ranking of information that is determined which is substantially similar to the claimed invention in that the various data sets BSG Tech LLC v. BuySeasons, Inc. 899 F3d 1282, 1284-91 (Fed. Cir. 2018), the claimed invention does not improve a computer’s functionality or that of its associated components, but rather the benefits that flow from performing the abstract idea in conjunction with generic computer components. See BSG, 899 F.3d at 1288). Therefore, Examiner notes that the claimed invention recites an abstract idea and fails to provide an improvement to the technological field or significantly more than the abstract idea. 
The Applicants’ arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are patentable subject matter. 
Therefore, the claims stand rejected. 
Response to Arguments
Applicant's arguments filed on the 16th day of February, 2021, with respect to the rejection of claims 1-8, 10-11, and 13 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Examiner notes that the submitted arguments fails to show how the method and system is using the computer structure outside their normal operation. The submitted amendments merely amount to further embellishments of the abstract idea as shown in the rejection above. Nothing is presented as to an improvement of the technology being used. The computers to being programmed to implement the mathematical formulas to generate a valuation for display on generically claim computers. The alleged improvements are associated to an alleged improvement to the abstract idea of managing and making decisions related to IP portfolios and does not show how this invention amounts to nothing more than appending computer structure to the portfolio management and instructing the user to implement the abstract idea on the generically claimed computer structure. The invention amounts to providing assistance in making a decision related to IP portfolios through the use of generically claimed modules and having the results of the analysis displayed on a generically claimed display module. Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing element is only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “system”. 
Examiner notes that nothing is presented and shown as to what amounts to the improvement to the database. Examiner notes that applicant is merely appending generic computer elements to the judicial exception of invention valuations and this does not amount to significantly more. Examiner notes that the submitted arguments fails to show how the method and system is using the computer structure outside their normal operation. Nothing is presented as to an improvement of the technology being used. The computers to being programmed to implement the mathematical formulas to generate a valuation for display on generically claim computers. Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim and instructing the user to implement the abstract idea of managing and evaluating portfolios using the generic computer elements. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “system” or “modules”. While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1 and 13 do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible. The instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The claimed structure amounts to appending generic computer elements to the abstract idea comprising the body of the claim. This is not enough, as addressed above, to provide significantly more to the claims and amount to data processing and transmission which the courts have recognized as insignificant extra-solution activities (see M.P.E.P. 2106.05(g)). Data transmission is one of the most basic and fundamental uses there are for a generic computing device is not sufficient to amount to significantly more. See MPEP § 2106.05(d)(II) citing Symantec. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “processors” and “modules”. Therefore, the claims additional elements do not amount to significantly more than the judicial exception.
Examiner respectfully submits that while the claimed invention includes displaying an interface with information, such improvements in computer capabilities to bring the claimed invention from being directed to an abstract idea have not been presented in the claimed invention. Examiner notes that the claimed invention is more like Electric Power Group (where the Court determined that receiving information, analyzing the information and subsequently displaying the results of the analysis amounts to an abstract idea) and Example 37 Claim 3 where the Revised Guidance reference claim limitations that are directed to a determination and ranking of information that is determined which is substantially similar to the claimed invention in that the various data sets and information related to inventions are analyzed and the results of the analysis is displayed. Furthermore, as with the ineligible claimed invention in BSG Tech LLC v. BuySeasons, Inc. 899 F3d 1282, 1284-91 (Fed. Cir. 2018), the claimed invention does not improve a computer’s functionality or that of its associated components, but rather the benefits that flow from performing the abstract idea in conjunction with generic computer components. See BSG, 899 F.3d at 1288). Therefore, Examiner notes that the claimed invention recites an abstract idea and fails to provide an improvement to the technological field or significantly more than the abstract idea. 
The Applicants’ arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are patentable subject matter. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael Young/Examiner, Art Unit 3689